      Case 2:21-cv-00195-LMA-MBN Document 36 Filed 07/06/21 Page 1 of 4




                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


CSX TRANSPORTATION, INC.                        *    CASE NO. 2:21-cv-00195
                                                *
VERSUS                                          *    SECTION “I”
                                                *
OTIS CARRIERS, LLC, ET AL.                      *    JUDGE LANCE M. AFRICK
                                                *
                                                *    MAGISTRATE JUDGE
                                                     MICHAEL B. NORTH

        CONSENT MOTION TO SUBSTITUTE LOCAL COUNSEL OF RECORD

       Plaintiff CSX Transportation, Inc. (“CSX”) hereby respectfully moves this Court to

substitute local counsel of record in the above-styled action as follows:

       CSX respectfully moves to enroll Cary A. Des Roches of the Law Offices of Cary A. Des

Roches, 225 Phosphor Avenue, Metairie, LA 70005, Email: cdr@desrocheslaw.com, as local

counsel of record for CSX in the above-styled action.

       CSX further respectfully moves this Court to allow Brent A. Talbot, Thomas D. Forbes,

Alexander J. Degiulio, and any representative of the law firm of Chaffe McCall, L.L.P. to

withdraw as local counsel of record on behalf of CSX in the above-styled action due to a conflict

of interest discovered in the course of representation. Jeffrey D. Cohen of Cohen & Merrick P.C.

will be designated as and serve as trial attorney for CSX in this matter. Mr. Talbot, Mr. Forbes,

and Mr. Degiulio have been notified of CSX’s intention to substitute local counsel and consent to

this Motion.

       In support of its Motion and pursuant to Local Rule 7.6, CSX represents that the

undersigned counsel has contacted opposing counsel and that opposing counsel is unopposed to

the filing of this Motion. Opposing counsel has not filed an objection to CSX substituting local

counsel and has no objection to the filing of this Motion. This request does not seek to modify

                                                 1
      Case 2:21-cv-00195-LMA-MBN Document 36 Filed 07/06/21 Page 2 of 4




the date to submit motions to the Court or the currently scheduled trial date. The requested

substitution of local counsel will not delay or otherwise impact the deadlines set by the Court for

this matter.

       The undersigned counsel shall continue as counsel for CSX in the above-styled action

and will work with substitute local counsel in accordance with the Federal Rules of Civil

Procedure and the Local Rules of this Court.

                                                     Respectfully Submitted,

                                                     COHEN & MERRICK P.C.

                                               By:   /s/ Matthew J. Tinnelly
                                                     Eric C. Palombo (pro hac vice)
                                                     Matthew J. Tinnelly (pro hac vice)
                                                     125 Coulter Ave., Suite 1000
                                                     Ardmore, PA 19003
                                                     Telephone: 215-609-1110
                                                     Facsimile: 215-609-1117
                                                     Email: Epalombo@freightlaw.net
                                                     Email: Mtinnelly@freightlaw.net

                                                     CHAFFE McCALL, L.L.P.

                                               By:   /s/ Brent A. Talbot
                                                     Brent A. Talbot, #19174
                                                     Thomas D. Forbes, #05682
                                                     Alexander J. Degiulio, #38184
                                                     2300 Energy Centre, 1100 Poydras Street
                                                     New Orleans, LA 70163
                                                     Telephone: 504-585-7000
                                                     Facsimile: 504-544-6095
                                                     Email: talbot@chafee.com
                                                     Email: forbes@chaffe.com
                                                     Email: alex.degiulio@chaffe.com




                                                 2
      Case 2:21-cv-00195-LMA-MBN Document 36 Filed 07/06/21 Page 3 of 4




                                          LOCAL COUNSEL

                                          LAW OFFICE OF CARY A. DES
                                          ROCHES


                                   By:    /s/ Cary A. Des Roche s
                                          Cary A. Des Roches, #19550
                                          225 Phosphor Avenue
                                          Metairie, LA 70005

                                          and

                                          1100 Poydras Street, Suite 3250
                                          New Orleans, Louisiana 70163
                                          Telephone: (504) 235-9322
                                          Facsimile: (504) 588-9750
                                          Email: cdr@desrocheslaw.com

Date: July 6, 2021




                                      3
      Case 2:21-cv-00195-LMA-MBN Document 36 Filed 07/06/21 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 6, 2021, a copy of the foregoing pleading has been filed with

the United States District Court for the Eastern District of Louisiana by electronic case

filing/case management. All counsel of record is being served this filing by the Court’s

electronic filing system.

                                                    By:     /s/ Matthew J. Tinnelly
                                                            Matthew J. Tinnelly




                                                4
